UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1516


In re: JUAN PABLO CONTRERAS, a/k/a Juan David Montoya,

             Petitioner.



   On Petition for Writ of Mandamus. (3:15-cr-00632-TLW-1; 3:17-cv-02447-TLW)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Juan Pablo Contreras, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Pablo Contreras petitions for a writ of mandamus, seeking to compel the

district court to serve him with a copy of the Government’s motion for summary

judgment related to Contreras’ 28 U.S.C. § 2255 (2012) motion and to serve him with all

other documents filed in the case. Mandamus relief is a drastic remedy and should be

used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further,

mandamus relief is available only when the petitioner has a clear right to the relief

sought, and the respondent has a clear duty to do the act requested. Cumberland Cty.

Hosp. Sys., Inc. v. Burwell, 816 F.3d 48, 52 (4th Cir. 2016); see In re Braxton, 258 F.3d
250, 261 (4th Cir. 2001) (setting forth standard for granting writ of mandamus). Thus,

the relief sought by Contreras is not available by way of mandamus, and, although we

grant Contreras’ application to proceed in forma pauperis, we deny his mandamus

petition.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2